Case: 10-30401 Document: 00511338302 Page: 1 Date Filed: 01/03/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           January 3, 2011
                                     No. 10-30401
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee

v.

RANDYOL PATTERSON, JR.,

                                                   Defendant–Appellant


                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                              USDC No. 3:08-CR-37-1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       Randyol Patterson, Jr. was charged with possession of a firearm by a
convicted felon in violation of 18 U.S.C. § 922(g)(1). He was convicted after a
two-day jury trial. The district court sentenced Patterson to 96 months of
imprisonment, three years of supervised release, and a $100 special assessment.
       On direct appeal, Patterson now argues that his Sixth Amendment
Confrontation Clause rights were violated when the district court sustained two
of the prosecutor’s objections and thereby limited Patterson’s cross-examination

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30401 Document: 00511338302 Page: 2 Date Filed: 01/03/2011

                                  No. 10-30401

of Jessica Owens, the mother of his child. Patterson contends that if he had been
allowed to further question Owens about her personal feelings toward him, he
would have exposed her bias to the jury.
      The Confrontation Clause of the Sixth Amendment guarantees the right
of a criminal defendant to confront the witnesses against him. Delaware v. Van
Arsdall, 475 U.S. 673, 678 (1986). Where a Confrontation Clause violation is
found to have occurred due to a district court’s erroneous limitation on cross-
examination, harmless error review applies. Id. at 684. “The correct inquiry is
whether, assuming that the damaging potential of the cross-examination were
fully realized, a reviewing court might nonetheless say that the error was
harmless beyond a reasonable doubt.” Id. Factors that a court takes into
account when considering harmlessness include: (1) the importance of the
witness’s testimony to the case against the defendant; (2) whether the witness’s
testimony was cumulative; (3) whether any other evidence corroborates or
contradicts the witness’s testimony on material points; (4) the extent of any
cross-examination permitted of the witness; and (5) the overall strength of the
prosecution’s case. Id.
      Here, even assuming that Patterson has established a Sixth Amendment
violation (i.e., that the jury would have had a significantly different impression
of Owens’s credibility if her cross-examination had not been limited, see United
States v. Davis, 393 F.3d 540, 548 (5th Cir. 2004)), due to the corroboration of
Owens’s material testimony by other witnesses and the overwhelming strength
of the Government’s case against Patterson, any error by the district court was
harmless. See Van Arsdall, 475 U.S. at 684.
      AFFIRMED.




                                        2